           Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 1 of 9 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


                                             CASE NO.


   TRAMAINE BUCKLEY,

          Plaintiff,




   GOLDEN HOSPITALITY,INC., a Florida corporation
   d/b/a BUDGET INN OF JASPER; ANJANA,LLC.,a
   Florida limited liability company d/b/a as MUSTANG INN
   and d/b/a AMERICAN INN; A P S M,LLC,a Georgia
   limited liability company d/b/a as TRAVELERS INN,
   PANKAJBHAIPATEL,an individual, NILESH
   PATEL,an individual; BHUPENDRA PATEL,an
   individual, and MANJULABEY PATEL,an individual.

          Defendants.



               COMPLAINT FOR DAMAGES AND JURY TRIAL DEMANDED


          Plaintiff, TRAMAINE BUCKLEY, ("BUCKLEY"), by and through his undersigned

   attorney, files this, his Complaint for Damages with respect to Defendants, GOLDEN

   HOSPITALITY, INC., a Florida corporation d/b/a BUDGET INN OF JASPER (hereinafter,

   "BUDGET"); ANJANA, LLC., a Florida limited liability company d/b/a as both MUSTANG

   INN and AMERICAN INN (hereinafter,"ANJANA"); A P S M,LLC,a Georgia limited liability

   company d^/a TRAVELERS INN, a (hereinafter, "TRAVELERS"); PANKAJ PATEL, an

   individual, NILESH PATEL, an individual; BHUPENDRA PATEL, an individual, and

   MANJULABEY PATEL,an individual,(collectively,"the Defendants"), and states as follows:

                                        INTRODUCTION


      1. This is an action by Plaintiff to recover unpaid minimum wage and overtime

compensation under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq, (hereinafter


                                                 1
           Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 2 of 9 PageID 2



"FLSA"); and, minimum wages under the Florida Minimum Wage Amendment("FMWA"), Article

X, §24 of the Florida Constitution. Plaintiff, also alleges the Defendants willfully filed fraudulent

information retums in violation of26 U.S.C. §7434.

                                         JURISDICTION


       2. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

 U.S.C. §1331.

       3. At all times pertinent to this Complaint, the Defendants operated as a single, unified

enterprise engaged in the motel/lodging business.

       4. ANJANA, BUDGET and TRAVELERS were enterprises engaged in interstate

commerce, respectively. At all times pertinent to this Complaint, the Defendants regularly owned

and operated a business enterprise, respectively, engaged in commerce or in the production of goods

for commerce as defined in §3(r) and 3(s) ofthe FLSA,29 U.S.C. §203(r)and 203(s).

       5. The Defendants operated motels at different locations, all of which operated as a single

unified business enterprise.

       6. Plaintiffs work at these motels involved handling on a regular and recurrent basis

"goods" or "materials," as defined by the FLSA, which were used commercially in Defendants'

business, and moved in interstate commerce. These materials included office supplies, telephones,

office supplies, credit card processing equipment, tools, electronic equipment, paper, bedding

supplies, cleaners, and other materials necessary for the operation/cleaning of motels. These

materials were manufactured outside the State of Florida.

       7. During the relevant time period, the Defendants employed at least two other individual

besides the Plaintiff, who were "engaged in commerce or in the production of goods for

commerce," or "had employees handling, selling or otherwise working on goods or materials that

have been moved in or produced for commerce by any person," as defined in 29 U.S.C.
           Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 3 of 9 PageID 3




§203(s)(l)(A)(i). These materials also included office supplies, telephones, tools, cleaners, bedding

supplies, computers, electronic equipment, paper, and other materials necessary for the operation of

motels—and, were manufactured outside the State of Florida.

       8. Upon information and belief, during the period of the Plaintiffs employment, the

Defendants' enterprise had an annual gross volume of sales made or business done of not less than

five hundred thousand dollars in accordance with §203(s)(l)(A)(ii).

       9. In addition to the foregoing. Plaintiff is entitled to the protections of the ELSA as he was

"individually covered" by that statute.        During his employment, he was required to use

instrumentalities of interstate commerce on a regular and recurrent basis. The Plaintiff used

instrumentalities of interstate commerce (telephone, broadband) on a regular and recurrent basis to,

inter alia, assist in the operating of the Defendants' motels, particularly as to motel guests residing

out-of-state. In addition, on a regular and recurrent basis. Plaintiff processed credit card payments

for the Defendants using instrumentalities of interstate commerce to make calls and or connections

{via telephone and/or broadband)to banks and credit card processors outside the State of Florida.

       10. The Defendants are subject to the jurisdiction ofthis Court because they engage in

substantial and not isolated activity within the Middle District of Florida.

       11. The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Middle District of Florida.

                                                 VENUE


       12. The venue ofthis Court over this controversy is based upon the following:


                  a.      The unlawful employment practices alleged below occurred and/or were

                          committed in the Middle District of Florida

                          and.
          Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 4 of 9 PageID 4



                   b.    Defendants were and continue to be a corporation and individuals doing

                         business within this judicial district.

                                               PARTIES


      13. At all times material hereto, Plaintiff, was a resident of Live Oak, Suwanee County,

Florida, and was an "employee" ofthe Defendants within the meaning of the FLSA.

      14. At all times material hereto, the Defendants were conducting business in Hamilton

County, Florida.

      15. At all times material hereto, the seven Defendants were the employers ofthe Plaintiff.

      16. At all times material hereto. Defendants were and continue to be "employer[s]" within

the meaning of the FLSA,the Florida Minimum Wage Amendment(FMWA), Article X,§24 of the

Florida Constitution.

      17. At all times material hereto. Defendants failed to pay Plaintiff wages in conformance

with the FLSA and the FMWA.


      18. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

      19. At all times material hereto, corporate Defendants, ANJANA, BUDGET and

TRAVELERS were each "enterprise[s] engaged in commerce" within the meaning ofthe FLSA.

      20. At all times material hereto, the work performed by Plaintiff was directly essential to the

business performed by Defendants.

      21. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or such

conditions have been waived.
            Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 5 of 9 PageID 5



                                     STATEMENT OF FACTS


      22. From about March 5, 2018 to about Jime 20, 2018 (hereinafter, "Period I"); and,

subsequently, from about August 5, 2019 to about March 7, 2020 (hereinafter, "Period IF'), the

Plaintiff, BUCKLEY was employed by the Defendants to provide a variety of services related to the

Defendants' operation of motels, including but not limited to housekeeping, front desk work,

maintenance, and customer service.

      23. The Defendants' motels are frequently visited by out-of-state residents.      Because

Plaintiff, BUCKLEY frequently worked in the Defendants' motel offices, the Plaintiff frequently

would speak to motel guests (or prospective guests) who were outside the State of Florida,

regarding motel business.

      24. The Defendants failed to keep records in full compliance with the FLSA's recordkeeping

requirements, with respect to the Plaintiffs employment,

      25. During Period I, the Defendants paid Plaintiff $40.00 per week.

      26. The Plaintiff worked approximately 45 hours per week in Period I.

      27. During Period II, the Defendants paid Plaintiff$50.00 per week.

      28. The Plaintiff worked approximately 84 hours per week in Period II.

      29.    During Plaintiff, BUCKLEY'S employment, the Defendants failed to pay him at or

above the applicable minimum wage for him hours worked.

      30. Even though. Plaintiff, BUCKLEY worked in excess of forty hours per week.

Defendants failed to pay him at the rate oftime-and-one-halftimes the applicable minimum wage.

      31. Defendants PANKAJBHAI PATEL, NILESH PATEL, BHUPENDRA PATEL, and

MANJULABEY PATEL were supervisors and manager/owners who were involved in the day-to-
            Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 6 of 9 PageID 6



day operations of the Defendant corporations, and were directly responsible for the supervision of

Plaintiff Therefore, they are personally liable for the FLSA and FMWA violations.

       32. Defendants PANKAJBHAI PATEL, NILESH PATEL, BHUPENDRA PATEL, and

MANJULABEY PATEL were directly involved in decisions affecting employee compensation

and/or hours worked by Plaintiff, BUCKLEY.

       33. Plaintiff has retained Bober & Bober, P.A. to represent him in this litigation and has

agreed to pay the firm a reasonable fee for its services

                                     STATEMENT OF CLAIM:


                                               COUNTI


                     VIOLATION OF 29 U.S.C. S 206(UNPAID MINIMUM WAGES)


       34. Plaintiff BUCKLEY realleges Paragraphs 1 through 33 of this Complaint as if fully set

forth herein.


       35. Plaintiff, BUCKLEY'S employment with Defendants was to consist of a normal

workweek for which he was to be compensated at or above the FLSA minimum wage.

       36. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid his

minimum wages.

       37. During Plaintiff, BUCKLEY'S employment. Defendants paid him less than the statutory

minimum wage for all of his work hours.

       38. The Defendants acted willfully and maliciously in failing to pay proper minimum wages

to the Plaintiff.


       39. As a direct and proximate result of Defendants' willful violation of the FLSA,Plaintiff is

entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE,Plaintiff respectfully requests:
           Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 7 of 9 PageID 7




           a.     judgment in his favor for all unpaid minimum wages due;

           b.     liquidated damages;

           c.      attorneys' fees and costs pursuant to the FLSA;

           d.      post-judgment interest; and

           e.     all other and further relief this Court deems to be just and proper.

                                                 COUNT II


                VIOLATION OF ARTICLE X.S 24.FLORIDA CONSTITUTION


        40. Plaintiff, BUCKLEY,realleges Paragraphs 1 through 33 as if fully stated herein.

        41. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were required

to pay Plaintiff, BUCKLEY,at least the applicable Florida minimum wage.

        42. During Plaintiff, BUCKLEY'S employment, Defendants paid him less than the statutory

minimum wage for all of his work hours.

        43. The Defendants acted willfully and maliciously in paying Plaintiff below the minimum

wage.


           WHEREFORE,Plaintiff BUCKLEY respectfully requests that judgment be entered in his

  favor against the Defendants:

           a.     Declaring that Defendants violated Article X of the Florida Constitution, insofar

                  as failing to pay Plaintiff at or above the minimum wage;

           b.     Awarding Plaintiff all back wages due and owing in the amount calculated above;

           c.     Awarding Plaintiff liquidated damages in the amount equal to his back wages;

           d.     Awarding Plaintiff reasonable attorney's fees and costs and expenses of this

                  litigation pursuant to Article X,Sec. 24, Fla. Const.;

           e.      Awarding Plaintiff prejudgment and post-judgment interest;
          Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 8 of 9 PageID 8



          f.     Finding that Defendants willfully violated Article X Fla. Const., and ordering

                 Defendants to pay a $1,000.00 fine to the State of Florida for each such violation;

                 and,

          g.     Awarding such other and further relief this Court deems to be just and proper.

                                            COUNT III


                    VIOLATION OF 29 U.S.C. S 207(UNPAID OVERTIMED


      44. Plaintiff, BUCKLEY realleges Paragraphs 1 through 33 as if fully stated herein.

      45. Since Plaintiff, BUCKLEY'S date of hire with Defendants, in addition to Plaintiffs

normal regular work week,the Plaintiff worked additional hours in excess offorty (40)per week for

which he was not compensated at the statutory rate of time and one-half.

      46. Plaintiff BUCBXEY was entitled to be paid at the rate of time and one-halffor his hours

worked in excess ofthe maximum hours provided for in the FLSA.

      47. Defendants failed to pay BUCKLEY overtime compensation in the lawful amount for

hours worked by him in excess ofthe maximum hours provided for in the FLSA.

      48. As set forth above, the Plaintiff, BUCKLEY worked about 58 hours of overtime (hours

in excess of40)per week throughout his employment.

      49. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff, BUCKLEY,at the statutory rate oftime and one-

half for the hours worked in excess of forty (40) hours per week when it knew or should have

known such was due. Defendants also failed to properly disclose or apprise BUCKLEY of his

rights under the FLSA.

      50. As a direct and proximate result of Defendants' willful disregard of the FLSA,Plaintiff,

BUCKLEY,is entitled to liquidated damages pursuant to the FLSA.
          Case 3:20-cv-00415 Document 1 Filed 04/21/20 Page 9 of 9 PageID 9




      51. Due to the willful, malicious and unlawful acts of Defendants, Plaintiff, BUCKLEY has

suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an equal

amount as liquidated damages, his reasonable attorney's fees and costs pursuant to 29 U.S.C. §

216(b).

          WHEREFORE, Plaintiff, BUCKLEY, respectfully requests that judgment be entered in

  his favor against the Defendants:

          a.     Declaring that the Defendants have violated the maximum hour provisions of 29

                 U.S.C. § 207;

          b.     Awarding Plaintiff overtime compensation in the amount calculated ($15,347.75);

          c.     Awarding Plaintiff liquidated damages;

          d.     Awarding Plaintiff reasonable attorney's fees and costs and expenses of this

                 litigation pursuant to 29 U.S.C. § 216(b);

          e.     Awarding Plaintiff post-judgment interest; and

          f.     Ordering any other and further relief this Court deems to be just.

                                           JURY DEMAND


          Plaintiff demands trial by jury on all issues so triable as ofright by jury.

  Date: April 21, 2020.

                                                 Respectfully submitted,
                                                 BOBER&BOBER,P.A.
                                                 Attorneys for Plaintiff
                                                 2699 Stirling Road
                                                 Suite A-304
                                                 Hollywood,PL 33312
                                                 Phone:(954)922-2298
                                                 Fax:(954)922-5455
                                                 peter@boberlaw.com

                                                 By:     /s/.Peter Bober
                                                         FBN: 0122955
